Citation Nr: 1420923	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  04-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Reed W. Larsen, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for non-Hodgkin's lymphoma, claimed as secondary to exposure to ionizing radiation.

In August 2004, the Veteran testified at a Board hearing before a Veterans Law Judge, and a transcript of the hearing is of record.

In February 2006, the Board denied the claim for service connection for non-Hodgkin's lymphoma.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a July 2007 Order, the Court vacated the February 2006 Board decision and remanded the case to the Board pursuant to a July 2007 Joint Motion for Remand.  Thereafter, the Board remanded the appeal to the RO for additional development.

Because the Veterans Law Judge who conducted the August 2004 Board hearing is no longer available to participate in the decision on appeal, the Veteran was offered the opportunity for an additional hearing.  In August 2009, the Veteran testified at a personal hearing before the undersigned, and a transcript of that hearing is also of record.

In July 2010, the Board remanded the Veteran's claim for additional development.  The claim is again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, the claim must be remanded to satisfy VA's duty to assist the Veteran.

In November 2010, the Veteran's attorney submitted a substantial amount of new evidence, including medical opinions and treatment records.  A November 2010 letter from the Veteran's VA social worker included in this evidence indicates that the Veteran is currently receiving Social Security Administration (SSA) benefits due to his non-Hodgkin's lymphoma.  On remand, these records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, to include the most recent disability determination for Social Security Disability Insurance benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



